Exhibit 1 TOP IMAGE SYSTEMS LTD. INTERIM FINANCIAL STATEMENTS AS OF JUNE 30, 2011 U.S. DOLLARS IN THOUSANDS UNAUDITED INDEX Page Condensed Consolidated Balance Sheets 2 - 3 Condensed ConsolidatedStatements of Income 4 - 5 Condensed ConsolidatedStatements of Changes in Shareholders' Equity 6 Condensed ConsolidatedStatements of Cash Flows 7- 8 Notes to Interim Financial Statements 9- 15 TOP IMAGE SYSTEMS LTD. BALANCE SHEETS U.S. dollars in thousands June 30, December 31, Unaudited Audited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Trade receivables, net Unbilled receivables, net 23 - Other accounts receivable and prepaid expenses Total current assets LONG-TERM ASSETS: Severance pay fund Long Term Restricted cash 86 *)41 Long-term deposits and long-term assets 96 *)138 Property and equipment, net Intangible assets, net 34 55 Goodwill Total long-term assets Total assets $ $ *)Reclassified. The accompanying notes are an integral part of the interim financial statements. 2 TOP IMAGE SYSTEMS LTD. BALANCE SHEETS U.S. dollars in thousands June 30, December 31, Unaudited Audited LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Current maturity of convertible debentures (Note 3) $ $ Trade payables Deferred revenues Accrued expenses and other accounts payable Total current liabilities LONG-TERM LIABILITIES: Convertible debentures (Note 3) Accrued severance pay Total long-term liabilities COMMITMENTS, CONTINGENCIES AND CHARGES SHAREHOLDERS' EQUITY: Share capital - Ordinary shares of NIS 0.04 par value - Authorized: 125,000,000 shares at June 30, 2011 and December 31, 2010; Issued and outstanding: 10,855,424 shares at June 30, 2011 and 9,400,638 shares at December31, 2010. Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the interim financial statements. August 3, 2011 Date of approval of the financial statements 3 TOP IMAGE SYSTEMS LTD. STATEMENTS OF INCOME U.S. dollars in thousands Six months ended June 30, Three months ended June 30, Year ended December 31, Unaudited Audited Revenues: Products $ Services Total revenues Cost of revenues: Products Services Total cost of revenues Gross profit Operating costs and expenses: Research and development, net Selling and marketing *)3,001 *)1,475 General and administrative *)1,741 *)788 Total operating costs and expenses Operating income Financial income (expenses) , net ) Other expenses, net - (6
